Dissenting Opinion by
Mb. Justice Eagen:
I strenuously object to this Court’s improvident sacrifice of the rights of the appellee-verdict Avinner, even though done in the ostensible furtherance of procedural liberality. The majority holds that the lower court should have compelled an answer to the defendant’s interrogatory, even though that interrogatory was admittedly violative of Buie 4011(d) of the Pennsylvania Buies of Civil Procedure. The Buies of Procedure in certain terms preclude the revelation of the work product of the party’s legal counsel, or other privileged information relating to liability aspects of the plaintiff’s case. The basis upon which the pre-trial disclosure of the identity of expert witnesses is justified is to afford the opposing party adequate opportunity to prepare for cross-examination of witnesses who will ap*512pear against him at trial. Not all experts consulted are called as trial witnesses. To require that the identity of every expert consultant be disclosed would result in an unfair disadvantage to the opposing party and would place him in a position completely foreign to that contemplated by the Buies of Civil Procedure. For instance, after ascertaining the names of those to be called as witnesses at trial, the opposing party could then contact those consulted but not called to testify and possibly gain information prejudicial to the party originating the consultation. The majority recognizes this, and consistent with that realization, decries the interrogatory here at issue. Quite curiously, however, it reverses a fair verdict on the ground that the defective interrogatory should have been answered. The majority itself “makes sport” with the Buies of Civil Procedure by compelling an answer to an interrogatory which the Buies make unanswerable. In effect, the plaintiff’s attorney is disciplined for not objecting to the interrogatory sooner. A waiver of the interrogatory’s defect is created by judicial innovation.1
But, in the process of the majority’s setting things straight, what happens to the plaintiff’s verdict? Procedural fairness is, of course, essential but it cannot be allowed to cover the mistakes of counsel. Defense counsel could have, three days before trial, secured the names of the plaintiff’s expert witnesses by amending its interrogatory. He did not even try to do so.
In summary then, the majority subverts and nullifies the clear policy of the Buies regarding the discovery of privileged information to foster a principle of waiver, whose existence is doubtful. The majority *513slaps the hand of the plaintiff’s counsel for making sport with procedure, itself ignores procedure, and takes away a verdict from the plaintiff in a case where liability is amply supported by the record. The question thus inevitably arises, “What are courts for?” The majority answers: “To ensure, at all costs, proper procedure.” I dissent from its jurisprudence and from its conclusion that it has followed proper procedure. I would affirm.
Mr. Justice O’Brien and Mr. Justice Roberts join in this dissenting opinion.

 Rule 4005(b) of tbe Pennsylvania Rules of Civil Procedure provides that a party may file and serve written objections to interrogatories witbin ten days after tbeir service. It is quite obvious, however, that tbe Rule makes no mention of a waiver of defects for failure to object to tbe interrogatory witbin ten days of its service.